The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ernest Cusick on 9/15/21.
The application has been amended as follows: 
A. 	claim 1 is amended to read as follow:
“An implant device, comprising: a first plate having an extension on an anterior side; a second plate having an extension on an anterior side; a linkage between the first plate and the second plate; and a translation mechanism in the second plate configured to move the linkage from a collapsed configuration wherein the first plate and the second plate are substantially parallel with each other to an expanded configuration wherein the first plate is moved away from the second plate forming an angle between the first plate and the second plate, wherein the extension on the anterior side of the first plate extends toward and over the extension on the anterior side of the second plate and forms at least a portion of an anterior wall of the implant device, and wherein the extension substantially encloses an interior of the implant device in the collapsed configuration.”
B.	claims 14-20 are cancelled.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775